Citation Nr: 9916792	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  91-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an extraschedular evaluation for chronic 
folliculitis of multiple areas, currently evaluated as 80 
percent disabling.

2.  Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran, who had active service from 
May 1965 to August 1966, appealed those decisions, which have 
been referred to the Board for appellate review.

These issues have been before the Board on several prior 
occasions.  A July 1993 Board decision affirmed the RO's 
denial of an evaluation in excess of 50 percent for 
folliculitis of multiple areas and an evaluation in excess of 
30 percent for a dysthymic disorder.  The Board also affirmed 
the denial of claims for earlier effective dates for both 
disabilities.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In an October 1994 
Order, the Court granted a joint motion dismissing that 
portion the Board's decision which denied earlier effective 
dates for the evaluations for folliculitis and dysthymic 
disorder.  The Court also vacated that portion of the Board 
decision which denied increased evaluations for folliculitis 
and dysthymic disorder and remanded the case for further 
proceedings, to include affording the veteran psychiatric and 
dermatological examinations.  In February 1995, the Board 
remanded the case, instructing the RO to schedule the veteran 
for VA examinations.

In a rating decision of June 1995, the RO granted an 
increased evaluation to 80 percent for the veteran's 
folliculitis and granted an increased evaluation to 50 
percent for his dysthymic disorder.  In October 1995, the 
Board denied further increased evaluations for each 
disability, and the veteran again appealed to the Court.  In 
an April 1997 Order, the Court affirmed the Board's denial of 
a schedular evaluation in excess of 80 percent for the 
veteran's folliculitis.  The Court, however, granted the 
request of the Secretary of VA to remand the Board's denial 
of an extraschedular evaluation for folliculitis.  In 
addition, the Court granted the Secretary's request to remand 
the issue of entitlement to an increased evaluation for 
dysthymic disorder to have this disability evaluated under 
the revised criteria for rating mental disorders, effective 
as of November 7, 1996.

In October 1997, the Board remanded the case for further 
development consistent with the Order of the Court.  The RO 
was instructed to afford the veteran a VA psychiatric 
examination and to readjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for dysthymic disorder 
under both the former and revised criteria for rating mental 
disorders.  The Board also requested the RO to conduct any 
independent development to include a VA dermatological 
examination if warranted, and to consider whether the issue 
of entitlement to an extraschedular evaluation for chronic 
folliculitis of multiple areas requires referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).  
Pursuant to this request, the veteran was provided a VA 
examination in April 1998.  Unfortunately, reports from that 
examination were not associated with the claims file for 
review by the RO.  As a result, the Board remanded the case 
again in September 1998 to obtain these reports.  That 
development has been completed, and the case is now properly 
before the Board for review.


FINDINGS OF FACT

1.  The veteran's chronic folliculitis of multiple areas has 
not caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.

2.  The veteran's dysthymic disorder currently is manifested 
by not more than considerable occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms which include sleeplessness, 
irritability, depressed mood, anxiety and social isolation. 


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation in excess 
of 80 percent for the veteran's chronic folliculitis of 
multiple areas have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321(b)(1) and Part 4 (1998).

2.  The criteria for an evaluation in excess of 50 percent 
for dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.125-4.132, Diagnostic Codes 9405, 9433 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Folliculitis of Multiple Areas

As a preliminary matter, the Board finds that the veteran's 
claim for an extraschedular evaluation for chronic 
folliculitis of multiple areas is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

The December 1988 rating decision on appeal denied an 
evaluation in excess of 10 percent for the veteran's service-
connected folliculitis of multiple areas.  A July 1989 
hearing officer's decision, however, granted an increased 
evaluation to 30 percent for this condition, effective as of 
August 1988.  This was increased to 50 percent by a September 
1992 rating decision, and increased to 80 percent by a June 
1995 rating decision, with effective dates of August 1988.

The RO rated the veteran's chronic folliculitis of multiple 
areas as 80 percent disabling under Diagnostic Code 7800, 
which the Board affirmed in its decision of October 1995.  In 
an April 1997 Order, the Court observed that 80 percent was 
the maximum permitted for this condition under the rating 
schedule.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).  The Court therefore affirmed that portion of the 
Board's decision.  However, the Court determined that the 
Board failed to provide adequate reasons and basis for why an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) was not 
warranted.  As such, the Court vacated and remanded the issue 
as to whether an extraschedular evaluation could be assigned 
for this condition.

Therefore, the only issue for the Board to consider is 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's chronic folliculitis of multiple areas.  This 
provision provides that in exceptional or unusual cases where 
the schedular criteria are deemed inadequate, due to such 
related factors as marked interference with employment or 
frequent hospitalizations, an extraschedular evaluation may 
be assigned, subject to the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1).  

The veteran claims that he is entitled to an extraschedular 
evaluation for his chronic folliculitis of multiple areas.  
He maintains that this condition has caused marked 
interference with his employment as a result of extensive 
treatment.  In this regard, the veteran maintains that his 
folliculitis has required extensive clinical treatment and 
multiple surgical procedures, to include removal of cysts on 
his face, buttocks and groin area.  He claims that he was 
medically retired from his last job in 1989 as a result of 
this treatment which caused him to be absent from work 
approximately 40 percent of the time.  The Board disagrees, 
however, as the preponderance of the evidence is against a 
finding that this condition has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization. 

The veteran was hospitalized by the VA in 1989 on two 
occasions.  In February 1989, VA reports show that the 
veteran had two cysts surgically removed, one at the angle of 
the left mandible and the other on the right side of the 
buttock, perianally.  It was noted that surgery was performed 
the day after admission and that he was discharged without 
complications.  The diagnosis at discharge was inclusion 
cysts of the face and buttock.  The veteran was also 
hospitalized by the VA in June 1989 for his nonservice-
connected thyroid cancer.  

In June 1989, the veteran testified before a hearing officer 
that his folliculitis of multiple areas was more severely 
disabling and had required multiple surgical procedures.  The 
veteran stated that his folliculitis covered his legs, groin, 
trunk and face.  He related that he was recently hospitalized 
for surgical removal of two cysts on his face.  He said he 
had numerous lesions on his face, several of which were not 
visible.  He reported having difficulty shaving and that the 
scars on his face were sore.  He reported that a cyst on his 
groin has been surgically removed, but explained that a new 
one developed because the area was not properly stitched.  
According to the veteran, he had undergone approximately 
fifteen surgeries in which cysts were removed from his groin 
area, most of which did not require hospitalization.  He 
indicated that he had worked for CHAMPVA since December 1988, 
where he had used up all his annual and sick leave as a 
result of his folliculitis.  He then related that he was 
currently being treated for this condition by a VA 
dermatologist approximately once a month.  

In a January 1990 letter, a VA dermatologist indicated that 
the veteran had been followed since the early 1980's in 
Denver for cystic acne, hidradenitis suppurativa, and 
pseudofolliculitis barbae.  The dermatologist stated that 
this had been a chronic problem, resulting in scarring and 
several procedures to remove epidermal cysts and drainage of 
multiple areas.  The veteran had also been on several 
treatment regimens.  The dermatologist indicated that the 
veteran was last seen in September 1989.  

In an October 1989 memorandum, personnel from CHAMPVA 
indicated that the veteran had resigned from his job due to 
health reasons.  During the veteran's period of employment 
from December 1988 to October 1989, it was noted that the 
veteran had used 180 hours of sick leave, 89.2 hours of 
annual leave, and 426.2 hours of leave without pay in lieu of 
sick leave, for a total of 696 hours absent.  Due to the 
veteran's absence from work, it was noted that he had been 
unable to satisfactorily carry out his job.  This memorandum, 
however, did not identify which health reasons had caused the 
veteran's excessive leave.

The veteran provided additional testimony at a hearing in 
November 1990.  The veteran testified that he had two cysts 
removed the week prior, which were located at the right side 
of the mandible.  He reported that the surgical incisions 
were deep and wide, causing nerve damage to the face.  
According to the veteran, he had seven cysts removed since 
1989.  He reported that he had new follicles located at the 
left side of his waistline, the inside of the right leg, on 
the buttocks, and at the scrotum area.  He related that one 
cyst was removed from his scrotum area, with residual scaring 
in that area.  He disclosed that he had recently lost his job 
a CHAMPVA due to his excessive absenteeism as a result of 
this condition.

VA outpatient treatment reports dated from February 1990 to 
September 1992 show that the veteran was treated on multiple 
occasions for his chronic folliculitis.  A pathology report 
of November 1990 included testing of skin taken from the 
right side of the mandible.  The diagnosis was 
pseudoepitheliomatous epidermal hyperplasia with 
perifollicular chronic inflammation and mild fibrosis.  
Reports dated in June and August 1991 indicate that multiple 
surgical procedures were performed to remove cysts with mixed 
results.  Examination in June 1991 show extensive scarring, 
follicles, and ulcerated lesions on the face.  A February 
1992 biopsy report contained a diagnosis of cicatrix with 
foreign body granuloma.

The veteran was provided a VA dermatological evaluation by 
the VA in August 1992.  On examination, the beard area showed 
extensive scarring with ice-pick-like scars and distortion of 
hair follicles.  The whole beard area was also hyperpigmented 
from chronic inflammation.  Three large inflamed cysts were 
located under the jaw, and there were eight small 
inflammatory lesions in the groin area.  A golfball-sized 
draining cyst was located in the perineum.  Multiple 
furuncles were also observed across the buttocks.  The 
diagnoses were folliculitis, multiple areas, severe, with 
hidradenitis suppurativa of groin, with multiple draining 
cysts and scarring of the neck, buttocks, groin, as 
described; and severe pseudofolliculitis barbae, with 
extensive scarring, as described.

A VA operative report shows that the veteran had another cyst 
surgically removed in March 1994.  This report reveals that 
the veteran underwent a lipectomy to the neck with postismal 
plication [sic] excision of three inclusion cysts on the left 
side of the cheek.  The diagnosis was inclusions cyst and 
facial. 

The veteran was afforded an additional VA dermatological 
examination in April 1995, which included color photographs.  
Examination of the beard area revealed extensive scarring 
with ice-pick-like scars, distortion of the hair follicles 
with hairs turning in every direction as a result of 
scarring, chronic inflammation and pseudofolliculitis barbae.  
There was mild dyspigmentation in the beard area, with severe 
scarring being the major problem.  There were two surgical 
scars at the hairline of greater than 12 centimeters in 
length.  Examination of the groin showed ten to twelve 
inflammatory lesions with old scarring, multiple ice-pick 
indentations and severe dyspigmentation, including mottling 
of the color of the skin.  Perirectal inflamed cysts were 
located on the buttocks.  More inflammatory lesions were 
located on the back of the neck.  The examiner concluded that 
the severity of the veteran's skin disease was currently the 
same at it had been in 1988 and 1989.  Although many active 
cysts were surgically removed, scarring and disfigurement was 
still severe.  The diagnoses were pseudofolliculitis barbae; 
active folliculitis of the neck and face, with 100 percent 
involvement of the beard area with severe scarring; and 
hidradenitis suppurativa of the groin with draining cysts old 
areas of hidradenitis in the back of the neck and buttocks, 
with the axillae largely sparred.  The examiner also 
described the veteran as having marked disfigurement of the 
face.  The veteran was observed to have significant scarring 
and discoloration in the groin, which the examiner commented 
was detrimental to sexual relations because of appearance and 
fear of occult infection.  

A December 1995 tissue pathology report from the Rose Medical 
Center noted that the veteran had two skin lesions on his 
face at either side of the chin.  These were identified as a 
ruptured epidermal inclusion cyst and dermal fibrosis.  

The veteran's folliculitis of multiple areas was recently 
examined by the VA in April 1998, which also included colored 
photographs.  It was noted that the veteran was followed by 
internal medicine service approximately every six months.  
Examination showed non-scarring male pattern alopecia over 
his vertex scalp with a linear scar over the posterior neck 
with several erythematous folliculocentric papules, measuring 
5.5 centimeters in length and 0.5 centimeters in width.  
Examination of the left postauricular area revealed a scar 
measuring 6 centimeters in length and 0.5 centimeters in 
width, acne scarring, open and closed comedones, and coarse 
facial hair growth.  The face showed depressed scarring 
diffusely over the neck and beard area, with a 1 centimeter 
hypopigmented macule with surrounding hyperpigmentation 
involving the right mandible.  A few scattered inflammatory 
follicular papules were also present.  The suprapubic area 
had ice-pick and atrophic scarring, as well as open and 
closed comedones.  Maceration of the crural area was present 
bilaterally.  The penile shaft showed comedones scattered 
over the ventral shaft with hyperpigmented, coalescing 
verrucous papules involving the left lateral shaft, the 
penile base, and the right crural area.   The buttocks were 
observed to have numerous deep folliculocentric papules and 
scattered cystic lesions.  His perianum was remarkable for 
healed sinus tracts, open and closed comedones and a skin 
tag. The diagnoses were pseudofolliculitis barbae, 
hidradenitis suppurativa, and genital warts.

After reviewing the evidence of record, the Board finds that 
there has been no showing that the veteran's chronic 
folliculitis of multiple areas has caused marked interference 
with employment (i.e., beyond that contemplated in the 80 
percent rating assigned), necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  The 
veteran's primary theory is that his chronic folliculitis of 
multiple areas has caused marked interference with 
employment.  In particular, he claims that this condition 
resulted in his medical retirement in 1989, as treatment for 
this condition caused excessive absences from work.  

The Board finds, however, that the evidence does not support 
the veteran's claim.  The Board observes that the veteran was 
in fact medically retired from his job at CHAMPVA in 1989 
after having been absent 40 percent of the time for the 
period of December 1988 to October 1989.  Nevertheless, at no 
time did CHAMPVA confirm that the veteran's absences were due 
to required treatment for his skin condition.  The evidence, 
moreover, does not reflect such extensive treatment for this 
condition which would have caused the veteran's excessive 
absences from work.  The veteran testified at his June 1989 
hearing that he was being treated for this condition 
approximately once a month.  The April 1998 examination 
report also notes that the veteran was being treated for this 
condition every six months.  Although the veteran underwent 
multiple surgeries for removal of cysts, it appears that many 
of these procedures were done on an outpatient basis.  Thus, 
the Board finds that the treatment of the veteran's chronic 
folliculitis of multiple areas would not account for his poor 
attendance record at CHAMPVA.  For these reasons, the Board 
also finds that the veteran's chronic folliculitis of 
multiple areas has not required frequent hospitalizations 
which would warrant an extraschedular evaluation in excess of 
80 percent.  

Under these circumstances, the Board determines that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an extraschedular evaluation in excess of 80 percent for 
his service-connected chronic folliculitis of multiple areas.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).





II.  Dysthymic Disorder

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected dysthymic disorder.  
This is an original claim in which the veteran disagreed with 
the initial rating award.  Accordingly, the veteran's claim 
must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), and VA's duty to assist arises.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (U. S. Vet. App. 
Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims).  

Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history.").  This obligation was satisfied by the 
various examinations and treatment reports described below; 
therefore, the Board is satisfied that all relevant facts 
have been properly and sufficiently developed and that no 
further duty to assist the veteran with the development of 
this claim is warranted.

A February 1990 rating decision denied service connection for 
a psychiatric disability as secondary to folliculitis.  The 
veteran filed a notice of disagreement with respect to that 
decision in which he requested a hearing.  A supplemental 
statement of the case was then issued in September 1990.  
Following a hearing at the RO, a hearing officer rendered a 
decision in January 1991 which granted service connection for 
major depressive disorder as secondary to folliculitis.  A 10 
percent evaluation was assigned, effective as of June 1989.  
The veteran appealed that decision with respect to the 10 
percent evaluation assigned.  In September 1992, the RO 
granted an increased evaluation to 50 percent for this 
disability, effective as of August 1988.  

The February 1990 rating decision which denied service 
connection for a psychiatric disability relied on a VA 
psychiatric examination report dated in September 1989.  At 
that time, the veteran spoke emotionally in terms of being 
victimized by a chronic skin condition which was not his 
fault.  It was noted that the veteran had no insight into how 
he reacted to the situation, creating a very difficult social 
and psychological problem for himself.  Although his thinking 
was distorted, the veteran seemed logical with no evidence of 
psychosis.  The examiner commented that this distortion was 
consistent with a personality disorder and certain other 
fictitious states, especially when compensation was involved.  
The diagnoses were chronic situational reaction with mixed 
features; and personality disorder, mixed type.

As part of an employee assistance program, the veteran 
underwent a VA psychiatric assessment in June 1989.  The 
veteran's chief complaint was his inability to deal with his 
anger.  The veteran complained of having no social life and 
living a "shabby" lifestyle.  He reported becoming 
increasingly distraught with periodic crying spells, and 
feeling self-conscious about the scars on his face.  On 
mental status examination, the veteran initially appeared 
tense and anxious, but was able to relax and be cooperative 
during the interview.  Speech, thought process and thought 
content were clear.  He denied suicidal and homicidal 
ideation, as well as a history of violence toward others.  
Testing for both recent and remote memory was normal.  The 
diagnosis was rule out major depression.  The examiner 
commented that the veteran described a pattern of 
victimization and had some symptoms of depression as a result 
of (i) numerous surgeries on the face with resultant scarring 
and recurrent cysts, (ii) impairment of image regarding 
appearance and accomplishments, (iii) recurrent of thyroid 
cancer, (iv) problems at work, (v) limitation of shoulder 
function, and (vi) financial and social problems.  In 
addition, a VA outpatient treatment report of December 1989 
noted that the veteran's major depression had been a problem 
with his recent job, as this disorder was manifested by 
increased stress, an inability to get along with others, and 
was responsible for the veteran having been late to work.

A VA psychiatrist submitted letters dated in November 1989, 
January 1990 and June 1990, indicating that he had treated 
the veteran for depression.  The psychiatrist reported that 
he had seen the veteran from May to June of 1989 as part of 
an employee assistance program due to conflicts the veteran 
had been having at work.  The psychiatrist also related that 
he saw the veteran in October 1989 for major depression with 
some associated psychosis.  The diagnosis was major 
depression, single episode, with psychotic features.  The 
psychiatrist commented that the veteran's major depression 
impaired the veteran's ability to function at work.  It was 
noted that the veteran was placed on antidepressants with 
noted improvement in his mood and ability to sleep at night.

The veteran was provided a VA psychiatric examination in 
October 1990.  During the interview, the veteran reported 
that he had been divorced for fifteen years and currently 
lived alone.  He complained of feeling irritable and 
depressed.  He also reported crying spells, sleeplessness, 
and frequent feelings of hopelessness and helplessness.  He 
denied suicidal and homicidal ideation.  He related that he 
was currently not dating because he had no money, but that he 
went out to clubs on occasion.  Mental status examination 
revealed that the veteran was oriented to time, place and 
person.  Recent and remote memory were grossly intact, and 
judgment appeared adequate for the situation.  The veteran 
spoke in a goal-directed fashion, with no idiosyncrasy to 
grammar or speech.  Affect was constricted to sadness, 
helplessness and anger, but was appropriate to content.  The 
examiner explained that the veteran appeared unable to grieve 
the multiple losses and disappointments in his life.  No 
evidence of psychosis was shown.  The diagnoses were major 
depressive disorder and narcissistic personality disorder.  
The examiner stated that the veteran's current depression was 
related to his folliculitis. 

During his hearing in November 1990, the veteran testified 
that he was unable to have relationships with women because 
of severe scarring on his face due to his folliculitis.  He 
said that he often felt ashamed and was constantly depressed.  
He also reported frequent crying spells.  He said that he 
spent much of his time isolating in his apartment, but that 
he had some friends he would see on occasion.  

During a VA psychiatric examination in August 1992, the 
veteran reported to be managing reasonably well without the 
structure of a job, spending most of his time reading, 
exercising and watching television.  He said that he was 
recently evicted from his apartment and had been living with 
his mother for the past month.  He said that he did not tend 
to socialize with people, including his family.  Mental 
status examination showed that the veteran was oriented to 
the date, the month and the year.  He was able to recall the 
current president, the past four presidents, and the current 
mayor of Denver, but was unable to recall the current 
governor of Colorado.  He was able to do serial subtractions 
of seven down to thirty-four with only one error.  He had 
good abstract responses to three proverbs, and was able to 
repeat five digits forward and backward.  

In conclusion, the examiner stated the veteran constantly 
focused on how life had dealt him a hard blow.  The veteran 
had not been able to fit into any kind of niche with regard 
to both working and being around people in general.  The 
examiner also doubted whether there was much possibility of 
the veteran being able to secure some kind of ideal job that 
could accommodate his needs for medical care for his 
folliculitis, which resulted in the veteran's ongoing low 
level depression.  The examiner viewed the veteran's 
depression as mild to moderate.  He also indicated that the 
veteran's personality disorder had been shaped by the 
veteran's skin condition and by his way of dealing with 
issues.  The examiner viewed it to be unlikely that the 
veteran would be able to work.  The examiner also opined that 
the veteran was moderately-severely disabled, both in 
interpersonal relationships as well as his ability to work.  
He also said that much of this was part of the veteran's 
personality disorder, which was secondary to his chronic skin 
condition and its related depression.

In April 1995, the veteran was provided a VA psychiatric 
examination in order to differentiate and quantify the degree 
of social and industrial impairment caused by the veteran's 
service-connected psychiatric disability and that produced by 
his nonservice-connected personality disorder.  The veteran 
reported that he had remarried in March 1993, but separated 
in June 1994.  He disclosed that he initiated the divorce due 
to his wife's inability to be supportive and understanding 
with regard to his skin condition.  He reported that he 
enjoyed going to movies, baseball games, and the dog track.  
He also said that he had been attending the same church as 
his mother.  He indicated that he was trying to reconnect 
with other people.  The examiner commented that these 
statements were inconsistent with the veteran's earlier 
comments that he stayed to himself much of the time.

On mental status examination, the veteran spoke readily with 
no looseness of thought associations and no indication of a 
thought disorder.  He did not appear depressed, but reported 
periods in which he would become angry and tearful.  The 
examiner commented that the veteran often blamed others and 
felt sorry for himself.  No memory problems were reported.  
Following the examination and review of the veteran's 
pertinent medical records, the examiner found that there 
seemed to be a consistency in psychiatric examinations over 
the years from 1989 to the present, with the predominant 
picture being a severe personality disorder.  The examiner 
indicated that there were times when the veteran seemed to be 
clinically depressed, but no clinical depression was 
currently present.  It was his view that in 1989, 
particularly between April and November 1989, the veteran's 
mood may well have been substantially influenced by 
fluctuations in his thyroid function resulting from the 
recurrence of thyroid cancer and treatment associated with 
that disability.  

The examiner attempted to categorize the veteran's level of 
functioning in 1989 with a GAF (Global Assessment 
Functioning) score of 32.  The examiner concluded that the 
veteran currently was functioning at a higher level of 
perhaps 52 with moderate symptoms due to his highly 
narcissistic view and inability to give up some of his 
feelings of entitlement.  The examiner concluded that the 
veteran's ability to establish or maintain favorable 
relationships with people was considerably impaired.  The 
veteran also had considerable industrial impairment as a 
result of his severe personality disorder.  Chronic 
depression contributed to his difficulty adapting to his skin 
condition and his personality organization did not lead to 
very satisfactory coping skills.  The examiner estimated that 
the veteran's disability would be 40 percent due to 
depression and 60 percent due to personality disorder, each 
of which were contributing in an interactive fashion. 

As will be discussed, new regulations were promulgated in 
November 1996 for the evaluation of mental disorders.  As a 
result, the veteran was examined by a VA psychiatrist in 
April 1998 to evaluate his service-connected major depressive 
disorder.  During the interview, the veteran reported some 
difficulty sleeping.  He indicated that his mood would 
fluctuate some, becoming quiet when his mood was down.  He 
said that the length of these episodes varied.  The examiner 
commented, however, that these episodes were not severe 
enough to be characterized as clinical depression.  The 
veteran also related that he no longer expressed his anger 
outwardly as he had in the past.  He described anxiety which 
was manifested by the sensation of not getting enough air, 
but reported being able to calm down readily during these 
episodes.  

Mental status examination revealed the veteran to be alert 
with a range of emotional expressions.  He initially appeared 
irritable and demanded to be seen promptly, but eventually 
calmed down.  Affect did not appear to be flat, nor did he 
appear depressed.  The miniature mental status examination 
was administered with 28 out of 30 correct responses.  He was 
able to recall the current and past seven presidents.  He 
stated three of three abstract responses to proverbs.  There 
was no evidence of circumstantiality or looseness of thought 
associations, and he denied having hallucinations.  The 
examiner concluded that the veteran generally had poor 
interpersonal functioning with a tendency to externalize 
issues by blaming others.  The veteran tended to be self-
centered and impulsive, which did not lead to problem solving 
that would allow him to work and assist in supporting 
himself.

Based on these findings, the Axis I diagnosis was dysthymic 
disorder, mild and currently intermittent.  The Axis II 
diagnosis was narcissistic personality disorder, moderately 
severe.  The examiner assigned an overall GAF score of 48, 
taking into consideration both Axis I and II diagnoses.  When 
only considering the Axis I diagnosis of dysthymia, however, 
the examiner determined the veteran's GAF score to be 68, as 
there was no current evidence of dysthymia.  The examiner 
viewed the veteran's avoidance of people and withdrawal from 
activities to be the result of his narcissistic personality 
disorder.  It was noted that the veteran had mild, 
intermittent symptoms of dysphoria which had been more severe 
in 1989.  The examiner also concluded that the veteran's 
deficiencies in working with people and in social settings 
had to do with his narcissistic personality disorder rather 
than his mood disorder.  With regard to the GAF score of 32 
that was assigned in June 1989, the examiner opined that this 
had to do with the veteran's discouragement at that time 
around the issues he was dealing with.  While a diagnosis of 
major depression was rendered at that time, it was noted that 
the evidence showed no subsequent episode of major depression 
since then.  Finally, the examiner concluded that he did not 
view the veteran's Axis I diagnosis as interfering with the 
veteran's employability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A § 5107(b) (West 1991); Gilbert, 1 Vet. App. at 55-57. 

At the time the veteran's original claim was filed, dysthymia 
was evaluated using criteria from the general rating formula 
for psychoneurotic disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  Under this formula, a 50 
percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provides an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  

Under the revised criteria, where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1998).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

Applying the facts of this case to the above criteria, the 
Board finds that the veteran's dysthymic disorder does not 
warrant an evaluation in excess of 50 percent at no time 
since the initial rating.  The Board notes that the veteran's 
service-connected dysthymic disorder has not been manifested 
by more than considerable impairment of social and industrial 
adaptability at any time from the effective date of service 
connection to the present.  The evidence reflects that most 
of the veteran's social and industrial impairment results 
from his nonservice-connected personality disorder, as 
medical evidence has separated the effects of the service-
connected dysthymic disorder from the nonservice-connected 
personality disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  In this 
respect, in August 1992, a VA examiner characterized the 
veteran's depression as only mild to moderate.  Although it 
was noted that the veteran was moderately to severely 
disabled in both his interpersonal and work relationships, 
the examiner attributed much of this to the veteran's 
nonservice-connected personality disorder.

Similarly, the April 1995 VA examination report notes that 
the veteran enjoyed going to movies, baseball games, the dog 
track and church, which appears inconsistent with the 
veteran's statements that he tended to isolate.  The examiner 
concluded that the veteran had considerable industrial 
impairment as a result of his severe personality disorder.  
The examiner estimated that 40 percent of the veteran's 
disability was due to depression and that 60 percent was due 
to his personality disorder.  The examiner also assigned a 
GAF score of 52.  Under the Diagnostic Criteria from DSM-IV, 
this score is appropriate where behavior is manifested by 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks), OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1996).

Furthermore, the April 1998 VA examination report notes that 
most of the veteran's psychiatric problems are due to his 
nonservice-connected personality disorder.  The examiner 
described the veteran's dysphoria as mild and intermittent, 
and stated that the veteran's social avoidance and withdrawal 
were due to his personality disorder.  Although the examiner 
assigned an overall GAF score of 48, he determined the 
veteran's dysthymia to be consistent with a GAF score of 68.  
A score between 61 and 70 is contemplated where behavior is 
manifested by some mild symptoms (e.g. depressed mood and 
mild insomnia), OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 46 (1996).  
Based on these findings, the clinical evidence fails to show 
that the veteran's dysthymic disorder is manifested by more 
than considerable social and industrial adaptability.  As 
such, an evaluation in excess of 50 percent is not warranted 
under the former criteria for rating mental disorders.

In addition, the Board finds the veteran's disability picture 
for his dysthymic disorder does not warrant an evaluation in 
excess of the currently assigned 50 percent under the revised 
criteria for rating mental disorders since November 7, 1996, 
the date the revised criteria came into effect.  The VA 
examination report of April 1998 is the only clinical 
evidence since the revised criteria came into effect.  
Although this report revealed that the veteran evidenced some 
manifestations described in the criteria for a 70 percent 
evaluation under the revised criteria, (e.g., impaired mood 
and difficulty adapting to stressful circumstances), he 
clearly does not exhibit most of the symptoms described 
therein.  For example, there is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech characterized as intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
impaired impulse control; and neglect in personal appearance 
and hygiene.  Moreover, the veteran does not appear to be 
unable to establish and maintain effective relationships as 
the result of his dysthymic disorder, but, rather, may have 
difficulty in doing so.  The veteran reported, for example, 
that he was attempting to reconnect with people, and that he 
enjoyed going to movies, baseball games, the dog track.  

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's dysthymic disorder under the old criteria, as 
well as the revised criteria since its effective date of 
November 7, 1996.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has independently caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 50 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  As discussed above, the veteran 
claims that he is unemployable as a result of his chronic 
folliculitis of multiple areas.  In addition, the clinical 
evidence indicates that the veteran's nonservice-connected 
personality disorder is the primary cause of the veteran's 
inability to get along with others in a work environment.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. 
App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

An extraschedular evaluation for chronic folliculitis of 
multiple areas is denied. 

An evaluation in excess of 50 percent for dysthymic disorder 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

